
	
		II
		110th CONGRESS
		2d Session
		S. 2703
		IN THE SENATE OF THE UNITED STATES
		
			March 5, 2008
			Mrs. Dole introduced the
			 following bill; which was read twice and referred to the
			 Committee on Banking, Housing, and Urban
			 Affairs
		
		A BILL
		To reduce the reporting and certification burdens for
		  certain financial institutions of sections 302 and 404 of the Sarbanes-Oxley
		  Act of 2002.
	
	
		1.Short titleThis Act may be cited as the
			 Regulatory Relief and Fairness
			 Act.
		2.Corporate
			 responsibility related to certain financial institutionsSection 302 of the Sarbanes-Oxley Act of
			 2002 (15 U.S.C.
			 7241) is amended—
			(1)in subsection (a),
			 by striking The Commission and inserting Subject to
			 subsection (c), the Commission;
			(2)by redesignating
			 subsection (c) as subsection (d); and
			(3)by inserting after
			 subsection (b) the following new subsection:
				
					(c)Exemption for
				Certain Financial InstitutionsThe rules of the Commission under
				subsection (a) shall permit an issuer to elect voluntarily not to provide the
				certification in subsection (a) if the issuer is—
						(1)an insured depository institution, as such
				term is defined in section 3(c)(2) of the Federal Deposit Insurance Act
				(12 U.S.C.
				1813(c)(2));
						(2)a bank holding company, as such term is
				defined in section 2(a) of the Bank Holding Company Act of 1956 (12 U.S.C. 1841(a));
				or
						(3)a savings and loan holding company, as such
				term is defined in section 10(a)(1)(D) of the Home Owners’ Loan Act
				(12 U.S.C.
				1467a(a)(1)(D)).
						.
			3.Management
			 assessment of internal controls by certain financial institutionsSection 404 of the Sarbanes-Oxley Act of
			 2002 (15 U.S.C.
			 7262) is amended—
			(1)in subsection (a),
			 by striking The Commission and inserting Subject to
			 subsection (c), the Commission; and
			(2)by
			 adding at the end the following new subsection:
				
					(c)Exemption for
				Certain Financial InstitutionsThe rules of the Commission under
				subsection (a) shall permit an issuer to elect voluntarily not to prepare and
				provide the internal control report required by subsection (a) if the issuer
				is—
						(1)an insured depository institution, as such
				term is defined in section 3(c)(2) of the Federal Deposit Insurance Act
				(12 U.S.C.
				1813(c)(2));
						(2)a bank holding company, as such term is
				defined in section 2(a) of the Bank Holding Company Act of 1956 (12 U.S.C. 1841(a));
				or
						(3)a savings and loan holding company, as such
				term is defined in section 10(a)(1)(D) of the Home Owners’ Loan Act
				(12 U.S.C.
				1467a(a)(1)(D)).
						.
			
